DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: original application, filed 10/07/2020; IDS, filed 10/07/2020.
Claims 1-20 are pending. Claims 1 and 11 are independent claims.

Priority
This application claims priority to US Application No. 16/366,728 filed March 27, 2019, which claims priority to French Patent Application No. FR1900800 filed on January 29,2019, see specification p. 1. In the parent application, no certified copy of the French Patent Application was ever filed and no certified copy is present in the file of this application. Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (“Koren”), U.S. Pub. No. 2018/0373799 A1, published December 2018, in view of Abrahami et al. (“Abrahami”), U.S. Pub. No. 2018/0293323 A1, published October 2018.
Regarding independent claim 1, Koren teaches a system for providing visual content optimization, comprising: one or more data stores to store and manage data within a network; one or more servers to facilitate operations using information from the one or more data stores; an artificial intelligence (AI) system that communicates with the one or more servers and the one or more data stores to provide visual content optimization in the network, the Al system comprising: a data access interface to: receive data associated with a design or graphical layout from a data source, wherein the design or graphical layout comprises a plurality of discrete design elements; receive at least one priority parameter associated with each of plurality of discrete design elements; a processor to: identify the plurality of discrete design elements from the design or graphical layout; because Koren teaches an AI engine (par. 0266; Fig. 10), and external data gatherer and internal data gatherer to extract information from user-related sources and use it to create content elements and content element collections (par. 0273-0287; Figs. 11, 12).  Koren further teaches a crowd sourced data analyzer which may perform the analysis via an AI engine which analyzes user behavior to provide recommendations for the site designer, for example, defining default values for fields based on common use of values, changing field size, order or a set of possible answers, based on popularity, and removing fields which users typically don’t fill and adding new entries (par. 0290-0291).
Koren teaches a content element consists of fields and occurrences of contained container elements (par. 0102), where a layout element type definition and any layout element created according to it may contain the following elements:  layout element metadata, sub-element information, contained fields/components, layout elements or layout element placeholders, layout information, additional style information, and content element association information (par. 0102-0104).  Koren teaches that the system may support disjoint layout groups and mix and match layout elements (par. 0105-0109; par. 0134-0135). 
Koren does not expressly teach create a new design or graphical layout based on the plurality of discrete design elements and on the at least one priority parameter associated with each of plurality of discrete design elements; however, Abrahami teaches a database storing website components and their associated component hierarchies, each component including overridable parameterized behavior elements, non-overridable parameterized behavior elements and a data handler, the data handler handling override protocols for the components, and an element handler to review all components to be rendered for a current view and for a current component, and to implement an override request from another component, if the override request is related to an overridable parameterized behavior element of the current component according to the data handler of the current component (par. 0027-0028).
Abrahami teaches an extended element handler comprising an AI/Machine learner to handle the communication between related website components regarding their parameterized behavior elements (par. 0113; see also par. 0209).  Abrahami teaches that for example, a picture display component may provide a region of interest based processing during editing of display images, where the system may define a region of interest in the display image, and modify the image positioning and cropping when the image is resized in order to focus on the visible region on the image’s region of interest (par. 0198), and that the system may implement recommending modifications to containers providing AI based modification or layout recommendations for their contained components, which may include layout, limited attribute sets, behavior, or any specific contained component sub-elements (par. 0199-0202).
Koren teaches evaluate the new design or graphical layout based on an evaluation technique; select the new design or graphical layout based on a selection technique; and an output interface to transmit the new design or graphical layout to a user device or a publishable medium; because Koren teaches a UI which allows the site designer to select an alternate layout variant from the original set of layout elements (par. 0431-0433).  Koren teaches making changes to a site design through a questionnaire, and re-generating site based on the value changes made through the questionnaire (par. 0433-0434). Koren teaches that the layout type creator may work automatically to generate multiple possible layout elements, and may include an additional machine learning engine which may be trained to determine the best layouts based on manual designer selections (par. 0184).
Koren teaches the system may provide the site designer with the ability to publish and share alternate designs through an object marketplace (par. 0452; par. 0467-0477; Figs. 22A-22G).  Koren teaches a professional designer may sell or otherwise distribute the generated websites (par. 0479-0481).
Both Koren and Abrahami were directed to generating layouts of design elements using AI.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic generation of layouts using AI taught by Koren, with the extended element handler providing AI based modification or layout recommendations for the layout components taught by Abrahami, since it would have been obvious to use the combine the disclosed element handler taught by Abrahami with the layout generation system taught by Koren, in order to use the same components and techniques to improve similar systems in the same way.  KSR.

Regarding dependent claim 2, Koren teaches the system of claim 1, wherein the data associated with a design or graphical layout may comprise at least one of: a uniform resource locator (URL) directed to a webpage comprising the design or graphical layout, an image comprising the design or graphical layout, and a list comprising the plurality of discrete design elements; because Koren teaches that the site generation system generates and edits generated sites in the site repository based on instances of layout-related elements which are stored and defined based on layout types in the layout types repository (par. 0127-0129), compare to a list comprising the plurality of discrete design elements.  

Regarding dependent claim 3, Koren teaches the system of claim 1, wherein the data source comprises at least one of a web or online source, a mobile device or application, an enterprise resource planning (ERP) system, and a document; because Koren teaches that other content may include information extracted through a smartphone camera (par. 0072), and crowd-sourced information extracted from other sites (par. 0073-0074).


Regarding dependent claim 4, Koren teaches the system of claim 1, wherein the discrete design elements comprise least one of a textual element, a graphical element, a visual or audio element, and a hyperlink; since Koren teaches element types such as text components, media components, and complex components such as galleries, sliders, and third party applications (par. 0095).

Regarding dependent claim 5, Koren does not expressly teach the system of claim 1, wherein the at least one priority parameter associated with each of the discrete design elements comprises at least one of the following: grouping rules, scan path rules, overlapping rules, hierarchy, size, position, color, brightness, transformation, value, and increment; however, Abrahami teaches that for example, a picture display component may provide a region of interest based processing during editing of display images, where the system may define a region of interest in the display image, and modify the image positioning and cropping when the image is resized in order to focus on the visible region on the image’s region of interest (par 0198), and that the system may implement recommending modifications to containers providing AI based modification or layout recommendations for their contained components, which may include layout, limited attribute sets, behavior, or any specific contained component sub-elements (par. 0199-0202).
Both Koren and Abrahami were directed to generating layouts of design elements using AI.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic generation of layouts using AI taught by Koren, with the extended element handler providing AI based modification or layout recommendations for the layout components taught by Abrahami, since it would have been obvious to use the combine the disclosed element handler taught by Abrahami with the layout generation system taught by Koren, in order to use the same components and techniques to improve similar systems in the same way.  KSR.

Regarding dependent claim 6, Koren teaches the system of claim 1, wherein identifying the plurality of discrete design elements from the design or graphical layout is based on at least one of: source code, page structure, and stylesheets; because Koren teaches the repository may include the website building system component type definitions (par. 0095).  Koren teaches may use layout elements extracted from layout definitions used in other sites, pre-defined layout elements (par. 0129) and the repository may contain the actual site elements such as pages, containers, and components (par. 0131), therefore, Koren teaches source code and page structure.

Regarding dependent claim 7, Koren teaches the system of claim 1, wherein: evaluating the new design or graphical layout comprises providing feedback on the new design or graphical layout; and creating a new design or graphical layout is further based on the feedback; Koren teaches making changes to a site design through a questionnaire, and re-generating site based on the value changes made through the questionnaire (par. 0433-0434). Koren teaches that the layout type creator may work automatically to generate multiple possible layout elements, and may include an additional machine learning engine which may be trained to determine the best layouts based on manual designer selections (par. 0184).



Regarding dependent claim 9, Koren teaches the system of claim 1, wherein the evaluation technique comprises a visual attention prediction subsystem to determine a visually appealing design using artificial intelligence (AI) or machine learning; because Koren teaches an AI engine (par. 0266; Fig. 10), and external data gatherer and internal data gatherer to extract information from user-related sources and use it to create content elements and content element collections (par. 0273-0287; Figs. 11, 12).  Koren further teaches a crowd sourced data analyzer which may perform the analysis via an AI engine which analyzes user behavior to provide recommendations for the site designer, for example, defining default values for fields based on common use of values, changing field size, order or a set of possible answers, based on popularity, and removing fields which users typically don’t fill and adding new entries (par. 0290-0291).

Regarding independent claim 11 and dependent claims 12-17, claims 11-17 are directed to the methods implemented by the system claimed in claims 1-7, and are directed to substantially similar subject matter, therefore claims 11-17 are rejected along the same rationale.

Regarding dependent claim 20, Koren does not expressly teach a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method of claim 11; however, Abrahami teaches an extended element handler comprising an AI/Machine learner to handle the communication between related website components regarding their parameterized behavior elements (par. 0113; see also par. 0209).  
Both Koren and Abrahami were directed to generating layouts of design elements using AI.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic generation of layouts using AI taught by Koren, with the extended element handler providing AI based modification or layout recommendations for the layout components taught by Abrahami, since it would have been obvious to use the combine the disclosed element handler taught by Abrahami with the layout generation system taught by Koren, in order to use the same components and techniques to improve similar systems in the same way.  KSR.

Allowable Subject Matter
Claims 8, 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A search of the prior art did not locate the particular scan path evaluation and formula claimed in dependent claims 8, 18, and 19.  The prior art did not disclose the CNN for visual saliency prediction trained with generative adversarial network claimed in dependent claim 10, in combination with the limitations of parent claims 1 and 9. Claim 19 recites substantially similar subject matter as recited in dependent claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aviyam et al.		U.S. Pub. No. 2019/0026280 A1	published	January 2019
Hoguet			U.S. Pub. No. 2009/0160856 A1	published 	June 2009

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144